Exhibit 10.10

 

AMENDED AND RESTATED ACTIVISION BLIZZARD, INC.

 

2008 INCENTIVE PLAN

 

NOTICE OF RESTRICTED SHARE AWARD

 

 

You have been awarded Restricted Shares of Activision Blizzard, Inc. (the
“Company”), as follows:

 

·

Your name:

[_________________________________________________________________________

]

 

 

·

Total number of Restricted Share Units awarded:

[___________________________________________

]

 

 

 

·

Date of Grant:

[_______________________________________________________________________

]

 

 

 

·

Grant ID:

[___________________________________________________________________________

]

 

 

·

Your Award of Restricted Share Units is governed by the terms and conditions set
forth in:

 

·                 this Notice of Restricted Share Award;

 

·                 the Restricted Share Award Terms attached hereto as Exhibit A
(the “Award Terms”); and

 

·                 the Company’s Amended and Restated 2008 Incentive Plan, the
receipt of a copy of which you hereby acknowledge.

 

·                 [Your Award of Restricted Shares has been made in connection
with your employment agreement with the Company or one of its subsidiaries as a
material inducement to your entering into or renewing employment with such
entity pursuant to such agreement, and is also governed by any applicable terms
and conditions set forth in such agreement.]

 

·                 Schedule for Lapse of Restrictions1:  Except as otherwise
provided under the Award Terms, the Restrictions on the Restricted Shares
awarded to you will lapse as follows, provided you remain continuously employed
by the Company or one of its subsidiaries through the applicable vesting date:

 

Schedule for Lapse of Restrictions

Date on which

 

No. of Restricted Shares

Restrictions Lapse

 

as to which Restrictions Lapse

 

 

 

First anniversary of [            ]

 

[                                  ]

Second anniversary of [           ]

 

[                                  ]

Third anniversary of [           ]

 

[                                  ]

Fourth anniversary of [            ]

 

[                                  ]

 

--------------------------------------------------------------------------------

1 Revise as needed to reflect the vesting terms of the grant (e.g., any relevant
performance conditions).

 

--------------------------------------------------------------------------------


 

Fifth anniversary of [          ]

 

[                                  ]

 

·                 Please sign and return to the Company this Notice of
Restricted Share Award, which bears an original signature on behalf of the
Company.  You are urged to do so promptly.

 

·                 If you wish to make an election to include the value of the
Restricted Shares in your taxable income for the current calendar year, you must
complete and sign the Section 83(b) Election Form attached hereto as Exhibit B
and both (1) file a copy of it with the Internal Revenue Service Center at which
you file your federal income tax return and (2) return a copy of it to the
Company, in each case no later than the 30th day after the Date of Grant.

 

·                 Please return all items to be returned to the Company to:

 

Activision Blizzard, Inc.
3100 Ocean Park Boulevard
Santa Monica, CA  90405
Attn:  Stock Plan Administration

 

·                 By accepting the Award, you are deemed to be bound by the
terms and conditions set forth in the Amended and Restated 2008 Incentive Plan,
this Notice of Restricted Share Award and the Award Terms.

 

You should retain (1) the enclosed duplicate copy of this Notice of Restricted
Share Award for your records and (2) if applicable, two copies of your completed
Section 83(b) Election Form, (a) one copy of which should be filed with the
Internal Revenue Service Center at which you file your federal income tax return
no later than 30th day after the Date of Grant as described above and (b) one
copy of which should be submitted with your federal income tax return for the
current calendar year.

 

Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Award Terms.

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

 

 

 

 

 

 

Humam Sakhnini

 

 

Chief Strategy & Talent Officer

 

 

 

 

 

Date:

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

[Name of Grantee]

 

 

 

 

 

Date:

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDED AND RESTATED ACTIVISION BLIZZARD, INC.

 

2008 INCENTIVE PLAN

 

RESTRICTED SHARE AWARD TERMS

 

 

1.                                    Definitions.

 

(a)                               For purposes of these Award Terms, the
following terms shall have the meanings set forth below:

 

“Additional Shares” means any additional Common Shares issued in respect of
Restricted Shares in connection with any adjustment pursuant to Section 10
hereof.

 

“Award” means the award described on the Grant Notice.

 

“Cause” (i) shall have the meaning given to such term in any employment
agreement or offer letter between Grantee and any entity in the Company Group in
effect at the time of the determination or (ii) if Grantee is not then party to
any agreement or offer letter with any entity in the Company Group or any such
agreement or offer letter does not contain a definition of “cause,” shall mean a
good faith determination by the Company that Grantee (A) engaged in misconduct
or gross negligence in the performance of his or her duties or willfully and
continuously failed or refused to perform any duties reasonably requested in the
course of his or her employment; (B) engaged in fraud, dishonesty, or any other
conduct that causes, or has the potential to cause, harm to any entity in the
Company Group, including its business reputation or financial condition;
(C) violated any lawful directives or policies of the Company Group or any
applicable laws, rules or regulations; (D) materially breached his or her
employment agreement, proprietary information agreement or confidentiality
agreement with any entity in the Company Group; (E) was convicted of, or pled
guilty or no contest to, a felony or crime involving dishonesty or moral
turpitude; or (F) breached his or her fiduciary duties to the Company Group.

 

“Common Shares” means the shares of common stock, par value $0.000001 per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 11 hereof.

 

“Company” means Activision Blizzard, Inc. and any successor thereto.

 

“Company Group” means the Company and its subsidiaries.

 

“Company-Sponsored Equity Account” means an account that is created with the
Equity Account Administrator in connection with the administration of the
Company’s equity plans and programs, including the Plan.

 

--------------------------------------------------------------------------------


 

“Date of Grant” means the Date of Grant of the Award set forth on the Grant
Notice.

 

“Employment Violation” means any material breach by Grantee of his or her
employment agreement with any entity in the Company Group for so long as the
terms of such employment agreement shall apply to Grantee (with any breach of
the post-termination obligations contained therein deemed to be material for
purposes of this definition).

 

“Equity Account Administrator” means the brokerage firm utilized by the Company
from time to time to create and administer accounts for participants in the
Company’s equity plans and programs, including the Plan.

 

“Exercise Rules and Regulations” means (i) the Securities Act or any comparable
federal securities law and all applicable state securities laws, (ii) the
requirements of any securities exchange, securities association, market system
or quotation system on which Common Shares are then traded or quoted, (iii) any
restrictions on transfer imposed by the Company’s certificate of incorporation
or bylaws, and (iv) any policy or procedure the Company has adopted with respect
to the trading of its securities, in each case as in effect on the date of the
intended transaction.

 

“Grantee” means the recipient of the Award named on the Grant Notice.

 

“Grant Notice” means the Notice of Restricted Share Award to which these Award
Terms are attached as Exhibit A.

 

“Look-back Period” means, with respect to any Employment Violation by Grantee,
the period beginning on the date which is 12 months prior to the date of such
Employment Violation by Grantee and ending on the date of computation of the
Recapture Amount with respect to such Employment Violation.

 

“Plan” means the Amended and Restated Activision Blizzard, Inc. 2008 Incentive
Plan, as amended from time to time.

 

“Recapture Amount” means, with respect to any Employment Violation by Grantee,
the gross gain realized or unrealized by Grantee upon all lapses of the
Restrictions during the Look-back Period with respect to such Employment
Violation, which gain shall be calculated as the sum of:

 

(i)                                  if Grantee has received Vested Shares
during such Look-back Period and sold any such Vested Shares, an amount equal to
the sum of the sales price for all such Vested Shares; plus

 

(ii)                              if Grantee has received Vested Shares during
such Look-back Period and not sold all such Vested Shares, an amount equal to
the product of (A) the greatest of the following: (1) the Market Value per Share
of Common Shares on the date the Restrictions lapsed with respect to such Vested
Shares, (2) the arithmetic average of the per share closing sales prices of
Common Shares as reported on NASDAQ for the 30 trading day period ending on the
trading day immediately preceding the date of the Company’s

 

A-2

--------------------------------------------------------------------------------


 

written notice of its exercise of its rights under Section 15 hereof, or (3) the
arithmetic average of the per share closing sales prices of Common Shares as
reported on NASDAQ for the 30 trading day period ending on the trading day
immediately preceding the date of computation, times (B) the number of such
Vested Shares which were not sold.

 

“Restricted Book Entry” means a book entry on the Company’s stock register
maintained by its transfer agent and registrar, which book entry shall bear a
notation regarding the Restrictions as set forth in Section 17(a) hereof and, if
appropriate, a notation regarding securities law restrictions as set forth in
Section 17(b) hereof.

 

“Restricted Shares” means the Common Shares subject to the Award (including any
Additional Shares) as to which the Restrictions have not lapsed and which have
not been forfeited to the Company in accordance with the Grant Notice and these
Award Terms.

 

“Restrictions” means the restrictions set forth in Section 2 hereof.

 

“Section 409A” means Section 409A of the Code and the guidance and regulations
promulgated thereunder.

 

“Section 83(b) Election” means an election under Section 83(b) of the Code, or
any successor provision thereto, to include the value of the Restricted Shares
in taxable income for the calendar year in which the Award is granted.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Vested Shares” means the Common Shares subject to the Award (including any
Additional Shares) as to which the Restrictions have lapsed in accordance with
Section 3 or 4 hereof.

 

“Withholding Taxes” means any taxes, including, but not limited to, social
security and Medicare taxes and federal, state and local income taxes, required
under any applicable law to be withheld from amounts otherwise payable to
Grantee.

 

(b)                              Any capitalized term used but not otherwise
defined herein shall have the meaning ascribed to such term in the Plan.

 

2.                                    Restrictions.  None of the Common Shares
subject to the Award (including any Additional Shares), or any right or
privilege pertaining thereto, may be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered in any way not expressly
permitted by these Award Terms, or subjected to execution, attachment or similar
process, unless and until such restrictions thereon lapse pursuant to Section 3
or 4 hereof.  Any attempt to sell, assign, transfer, pledge, hypothecate or
otherwise dispose of or encumber any such Common Shares, or any right or
privilege pertaining thereto, in any way not expressly permitted by these Award
Terms before such restrictions thereon lapse pursuant to Section 3 or 4 hereof
shall be null and void and of no force and effect.

 

A-3

--------------------------------------------------------------------------------


 

3.                                    Lapse of Restrictions.  Except as
otherwise set forth in these Award Terms, the Restrictions shall lapse in
accordance with the “Schedule for Lapse of Restrictions” set forth on the Grant
Notice.

 

4.                                    Termination of Employment.

 

(a)                               Cause.  In the event that Grantee’s employment
is terminated by any entity in the Company Group for Cause, as of the date of
such termination of employment the Restrictions shall cease to lapse and all
Restricted Shares shall immediately be forfeited to the Company without payment
of consideration by the Company.

 

(b)                              Other.  Unless the Committee determines
otherwise, in the event that Grantee’s employment is terminated for any reason
other than for Cause, as of the date of such termination of employment the
Restrictions shall cease to lapse and all Restricted Shares shall immediately be
forfeited to the Company without payment of consideration by the Company.

 

5.                                    Tax Withholding.  The Company shall have
the right to require Grantee to satisfy any Withholding Taxes resulting from the
lapse of the Restrictions, from any Section 83(b) Election or otherwise in
connection with the Award at the time such Withholding Taxes become due.  The
Company shall determine the method or methods Grantee may use to satisfy any
Withholding Taxes contemplated by this Section 5, which may include any of the
following:  (a) by delivery to the Company of a bank check or certified check or
wire transfer of immediately available funds; (b) through the delivery of
irrevocable written instructions, in a form acceptable to the Company, that the
Company withhold Vested Shares otherwise then deliverable having a value equal
to the aggregate amount of the Withholding Taxes (valued in the same manner used
in computing the amount of such Withholding Taxes); (c) if securities of the
Company of the same class as the Vested Shares are then traded or quoted on a
national securities exchange, the Nasdaq Stock Market, Inc. or a national
quotation system sponsored by the National Association of Securities
Dealers, Inc., through the delivery of irrevocable written instructions, in a
form acceptable to the Company, to the Equity Account Administrator (or, with
the Company’s consent, such other brokerage firm as may be requested by the
Grantee) to sell some or all of the Vested Shares and to thereafter deliver
promptly to the Company from the proceeds of such sale an amount in cash equal
to the aggregate amount of such Withholding Taxes; or (d) by any combination of
(a), (b) and (c) above.  Notwithstanding anything to the contrary contained
herein, any entity in the Company Group shall have the right to ensure that all
Withholding Taxes contemplated by this Section 5 are satisfied by
(i) withholding from Grantee’s compensation, (ii) withholding Vested Shares
otherwise then deliverable (in which case Grantee will be deemed to have been
issued the full number of Vested Shares), and (iii) arranging for the sale, on
Grantee’s behalf, of Vested Shares otherwise then deliverable.  The Company
shall have no obligation to deliver any Vested Shares unless and until all
Withholding Taxes contemplated by this Section 5 have been satisfied.

 

6.                                    Deemed Agreement.  By accepting the Award,
Grantee is deemed to be bound by the terms and conditions set forth in the Plan,
the Grant Notice and these Award Terms.

 

7.                                    Voting Rights.  The holder of the
Restricted Shares shall be entitled to the voting privileges associated
therewith.

 

A-4

--------------------------------------------------------------------------------


 

8.                                    Dividends.  Any cash dividends declared
and paid on the Restricted Shares shall be paid to the holder thereof
concurrently with the payment of such dividends to all other record holders of
Common Shares.

 

9.                                    Receipt and Delivery; Removal of
Restrictions.  Restricted Shares shall be evidenced by a Restricted Book Entry
in the name of the holder of the Restricted Shares.  Restricted Shares shall
become Vested Shares at such time as the Restrictions thereon lapse in
accordance with the Grant Notice and these Award Terms.  As soon as
administratively practicable (and, in any event, within 30 days) after the
Restrictions on any Restricted Shares lapse, the Company shall cause the
resulting Vested Shares to be delivered to a Company-Sponsored Equity Account in
the name of the person entitled to such Vested Shares (or, with the Company’s
consent, such other brokerage account as may be requested by such person),
without any notation regarding the Restrictions as set forth in
Section 17(a) hereof ; provided, however, that, in the event such Vested Shares
are subject to a legend regarding securities law restrictions as set forth in
Section 17(b) hereof, the Company shall instead cause a certificate evidencing
such Vested Shares and bearing such legend to be delivered to the person
entitled thereto.

 

10.                            Committee Discretion.  Except as may otherwise be
provided in the Plan, the Committee shall have sole discretion to (a) interpret
any provision of the Plan, the Grant Notice and these Award Terms, (b) make any
determinations necessary or advisable for the administration of the Plan and the
Award, and (c) waive any conditions or rights of the Company under the Award,
the Grant Notice or these Award Terms.  Without intending to limit the
generality or effect of the foregoing, any decision or determination to be made
by the Committee pursuant to these Award Terms, including whether to grant or
withhold any consent, shall be made by the Committee in its sole and absolute
discretion, subject only to the terms of the Plan.  Subject to the terms of the
Plan, the Committee may amend the terms of the Award prospectively or
retroactively; however, no such amendment may materially and adversely affect
the rights of Grantee taken as a whole without Grantee’s consent.  Without
intending to limit the generality or effect of the foregoing, the Committee may
amend the terms of the Award (i) in recognition of unusual or nonrecurring
events (including, without limitation, events described in Section 11 hereof)
affecting any entity in the Company Group or any of the Company’s other
affiliates or the financial statements of any entity in the Company Group or any
of the Company’s other affiliates, (ii) in response to changes in applicable
laws, regulations or accounting principles and interpretations thereof, or
(iii) to prevent the Award from becoming subject to Section 409A.

 

11.                            Adjustments.  Notwithstanding anything to the
contrary contained herein, pursuant to Section 12 of the Plan, the Committee
will make or provide for such adjustments to the Award as are equitably required
to prevent dilution or enlargement of the rights of Grantee that otherwise would
result from (a) any stock dividend, extraordinary dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Company, (b) any change of control, merger, consolidation, spin-off,
split-off, spin-out, split-up, reorganization, partial or complete liquidation
or other distribution of assets, or issuance of rights or warrants to purchase
securities, or (c) any other corporate transaction or event having an effect
similar to any of the foregoing.  Moreover, in the event of any such transaction
or event, the Committee, in its discretion, may provide in substitution for the
Award such alternative consideration (including, without limitation, cash), if
any, as it may determine to be equitable in the circumstances and may require in
connection therewith the surrender of the Award.

 

A-5

--------------------------------------------------------------------------------


 

12.                            Registration and Listing.  Notwithstanding
anything to the contrary contained herein, the Company shall not be obligated to
issue or transfer any Restricted Shares or Vested Shares, and no Restricted
Shares or Vested Shares may be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered in any way, unless such
transaction is in compliance with all Exercise Rules and Regulations.  The
Company is under no obligation to register, qualify or list, or maintain the
registration, qualification or listing of, Restricted Shares or Vested Shares
with the SEC, any state securities commission or any securities exchange,
securities association, market system or quotation system to effect such
compliance.  Grantee shall make such representations and furnish such
information as may be appropriate to permit the Company, in light of the then
existence or non-existence of an effective registration statement under the
Securities Act relating to Restricted Shares or Vested Shares, to issue or
transfer Restricted Shares or Vested Shares in compliance with the provisions of
that or any comparable federal securities law and all applicable state
securities laws.  The Company shall have the right, but not the obligation, to
register the issuance or transfer of Restricted Shares or Vested Shares or
resale of Restricted Shares or Vested Shares under the Securities Act or any
comparable federal securities law or applicable state securities law.

 

13.                            Transferability.  Subject to the terms of the
Plan and only with the Company’s consent, Grantee may transfer Restricted Shares
for estate planning purposes or pursuant to a domestic relations order;
provided, however, that any transferee shall be bound by all of the terms and
conditions of the Plan, the Grant Notice and these Award Terms and shall execute
an agreement in form and substance satisfactory to the Company in connection
with such transfer; and provided, further that Grantee will remain bound by the
terms and conditions of the Plan, the Grant Notice and these Award Terms. Except
as otherwise permitted under the Plan or this Section 13, the Restricted Shares
shall not be transferable by Grantee other than by will or the laws of descent
and distribution.

 

14.                            Employment Violation.  The terms of this
Section 14 shall apply to the Restricted Shares if Grantee is or becomes subject
to an employment agreement with any entity in the Company Group.  In the event
of an Employment Violation, the Company shall have the right to require (a) the
forfeiture by Grantee to the Company of any Restricted Shares and (b) payment by
Grantee to the Company of the Recapture Amount with respect to such Employment
Violation; provided, however, that, in lieu of payment by Grantee to the Company
of the Recapture Amount, Grantee, in his or her discretion, may tender to the
Company the Vested Shares acquired during the Look-back Period with respect to
such Employment Violation (without any consideration from the Company in
exchange therefor).  Any such forfeiture of Restricted Shares and payment of the
Recapture Amount, as the case may be, shall be in addition to, and not in lieu
of, any other right or remedy available to the Company arising out of or in
connection with such Employment Violation, including, without limitation, the
right to terminate Grantee’s employment if not already terminated and to seek
injunctive relief and additional monetary damages.

 

A-6

--------------------------------------------------------------------------------


 

15.                            Compliance with Applicable Laws and Regulations
and Company Policies and Procedures.

 

(a)                               Grantee is responsible for complying with
(i) any federal, state and local taxation laws applicable to Grantee in
connection with the Award and (ii) all Exercise Rules and Regulations.

 

(b)                              The Award is subject to the terms and
conditions of any policy requiring or permitting the Company to recover any
gains realized by Grantee in connection with the Award, including, without
limitation, the Policy on Recoupment of Performance-Based Compensation Related
to Certain Financial Restatements.

 

(c)                               [The Award is subject to the terms and
conditions of the Executive Stock Ownership Guidelines and the limitations
contained therein on the ability of Grantee to transfer any Vested Shares.]2

 

16.                            Section 409A.  Payments contemplated with respect
to the Award are intended to be exempt from Section 409A, and all provisions of
the Plan, the Grant Notice and these Award Terms shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.  Notwithstanding the foregoing, (a) nothing in the
Plan, the Grant Notice and these Award Terms shall guarantee that the Award is
not subject to taxes or penalties under Section 409A and (b) if any provision of
the Plan, the Grant Notice or these Award Terms would, in the reasonable, good
faith judgment of the Company, result or likely result in the imposition on
Grantee or any other person of taxes, interest or penalties under Section 409A,
the Committee may, in its sole discretion, modify the terms of the Plan, the
Grant Notice or these Award Terms, without the consent of Grantee, in the manner
that the Committee may reasonably and in good faith determine to be necessary or
advisable to avoid the imposition of such taxes, interest or penalties;
provided, however, that this Section 13 does not create an obligation on the
part of the Committee or the Company to make any such modification, and in no
event shall the Company be liable for the payment of or gross up in connection
with any taxes, interest or penalties owed by Grantee pursuant to Section 409A.

 

17.                            Legends.

 

(a)                               Restrictions.  The Company shall cause any
Restricted Book Entry evidencing the Restricted Shares to bear a notation
substantially as follows:

 

“THE SALE OR TRANSFER OF THE SECURITIES REPRESENTED HEREBY, WHETHER
VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW, IS SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AS SET FORTH IN THE AMENDED AND RESTATED ACTIVISION
BLIZZARD, INC. 2008 INCENTIVE PLAN (THE ‘PLAN’), AND IN THE ASSOCIATED NOTICE OF
RESTRICTED SHARE AWARD, INCLUDING THE RESTRICTED

 

--------------------------------------------------------------------------------

2 Include in agreements memorializing awards to executive officers to which the
Executive Stock Ownership Guidelines apply.

 

A-7

--------------------------------------------------------------------------------


 

SHARE AWARD TERMS ATTACHED THERETO (THE ‘AWARD NOTICE’).  A COPY OF THE PLAN AND
AWARD NOTICE MAY BE OBTAINED FROM ACTIVISION BLIZZARD, INC.”

 

(b)                              Securities Laws.  The Company may, if
determined by it based on the advice of counsel to be appropriate, cause any
Restricted Book Entry evidencing Restricted Shares or any certificate evidencing
Vested Shares to bear a notation or legend, as the case may be, substantially as
follows:

 

“THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE ‘ACT’), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT.”

 

18.                            No Right to Continued Employment.  Nothing
contained in the Grant Notice or these Award Terms shall be construed to confer
upon Grantee any right to be continued in the employ of any entity in the
Company Group or derogate from any right of any entity in the Company Group to
retire, request the resignation of, or discharge Grantee at any time, with or
without Cause.

 

19.                            Severability.  In the event that one or more of
the provisions of these Award Terms shall be invalidated for any reason by a
court of competent jurisdiction, any provision so invalidated shall be deemed to
be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.

 

20.                            Venue and Governing Law.

 

(a)                               For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
the grant of the Restricted Shares or these Award Terms, the parties submit and
consent to the exclusive jurisdiction of the State of California and agree that
such litigation shall be conducted only in the courts of Los Angeles County,
California or the federal courts of the United States for the Central District
of California, and no other courts, regardless of where the grant of the
Restricted Shares is made and/or to be performed.

 

(b)                              To the extent that federal law does not
otherwise control, the validity, interpretation, performance and enforcement of
the Grant Notice and these Award Terms shall be governed by the laws of the
State of Delaware, without giving effect to principles of conflicts of laws
thereof.

 

21.                            Successors and Assigns.  The provisions of the
Grant Notice and these Award Terms shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and Grantee and, to the
extent applicable, Grantee’s permitted assigns under Section 13 hereof and
Grantee’s estate or beneficiaries as determined by will or the laws of descent
and distribution.

 

A-8

--------------------------------------------------------------------------------


 

22.                            Notices.

 

(a)                               Any notice or other document which Grantee may
be required or permitted to deliver to the Company pursuant to or in connection
with the Grant Notice or these Award Terms shall be in writing, and may be
delivered personally or by mail, postage prepaid, or overnight courier,
addressed to the Company, at its office at 3100 Ocean Park Boulevard, Santa
Monica, California 90405, Attn: Stock Plan Administration, or such other address
as the Company by notice to Grantee may designate in writing from time to time. 
Notices shall be effective upon delivery.

 

(b)                              Any notice or other document which the Company
may be required or permitted to deliver to Grantee pursuant to or in connection
with the Grant Notice or these Award Terms shall be in writing, and may be
delivered personally or by mail, postage prepaid, or overnight courier,
addressed to Grantee at the address shown on any employment agreement or offer
letter between Grantee and any entity in the Company Group in effect at the
time, or such other address as Grantee by notice to the Company may designate in
writing from time to time.  The Company may also, in its sole discretion,
deliver any such document to Grantee electronically via an e-mail to Grantee at
his or her Company-provided email address or through a notice delivered to such
e-mail address that such document is available on a website established and
maintained on behalf of the Company or a third party designated by the Company,
including, without limitation, the Equity Account Administrator.  Notices shall
be effective upon delivery.

 

23.                            Conflict with Employment Agreement or Plan.  In
the event of any conflict between the terms of any employment agreement or offer
letter between Grantee and any entity in the Company Group in effect at the time
and the terms of the Grant Notice or these Award Terms, the terms of the Grant
Notice or these Award Terms, as the case may be, shall control.  In the event of
any conflict between the terms of any employment agreement or offer letter
between Grantee and any entity in the Company Group in effect at the time, the
Grant Notice or these Award Terms and the terms of the Plan, the terms of the
Plan shall control.

 

24.                            Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on Grantee’s participation in
the Plan, on the Restricted Shares and on any Common Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
facilitate the administration of the Plan, and to require Grantee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

25.                            Waiver.  Grantee acknowledges that a waiver by
the Company of a breach of any provision of these Award Terms shall not operate
or be construed as a waiver of any other provision of these Award Terms, or of
any subsequent breach by Grantee or any other grantee of an equity award from
the Company.

 

A-9

--------------------------------------------------------------------------------


 

EXHIBIT B

 

AMENDED AND RESTATED ACTIVISION BLIZZARD, INC.

 

2008 INCENTIVE PLAN

 

SECTION 83(b) ELECTION FORM

 

Election to Include Value of Restricted Property in Gross Income
in Year of Transfer under Internal Revenue Code § 83(b)

 

The undersigned (the “Taxpayer”) hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in gross income as
compensation for services the excess (if any) of the fair market value of the
property described below over the amount paid for that property:

 

1.         The name, taxpayer identification number and address of the Taxpayer,
and the taxable year for which this election is being made, are:

 

Taxpayer’s Name:

 

 

 

Taxpayer’s I.D. Number:

 

 

 

Taxpayer’s Address:

 

 

 

 

 

 

 

 

Taxable Year:

 

 

 

2.         The property which is the subject of this election is
[              ] shares of Common Stock, par value $0.000001 per share, of
Activision Blizzard, Inc., a Delaware corporation (the “Company”).

 

3.         The property was transferred to the Taxpayer on
[                        ].

 

4.         The property is subject to the following restrictions:  The property
is subject to transfer restrictions by virtue of an agreement between the
Taxpayer and the Company, and the book entry on the Company’s stock register
evidencing the property bears a notation to that effect.  Except as otherwise
described below, the restrictions on the property will lapse as follows:

 

Schedule for Lapse of Restrictions

 

 

 

Date on which
Restrictions Lapse

 

Number of Shares
as to which Restrictions Lapse

 

 

 

First anniversary of [           ]

 

[                                      ]

Second anniversary of [            ]

 

[                                      ]

Third anniversary of [           ]

 

[                                      ]

[Fourth anniversary of [           ]]

 

[                                      ]

[Fifth anniversary of [          ]]

 

[                                      ]

 

--------------------------------------------------------------------------------


 

Unless the Company decides otherwise, in the event that Taxpayer’s employment is
terminated for any reason, as of the date of such termination of employment the
restrictions will cease to lapse and all restricted property will immediately be
forfeited to the Company without payment of consideration by the Company.

 

5.         The fair market value of the property at time of transfer (determined
without regard to any restriction other than a nonlapse restriction as defined
in Section 1.83-3(h) of the Income Tax Regulations) is: $[              ] per
share x [              ] shares = $[              ].

 

6.         For the property transferred, the Taxpayer paid: $0.00 per share x
[              ] shares = $0.00.

 

7.         The amount to include in gross income is $[              ] (i.e., the
amount reported in Item 5 minus the amount reported in Item 6).

 

 

The undersigned will file this election with the Internal Revenue Service office
with which the undersigned files his or her annual income tax return not later
than 30 days after the date of transfer of the property.  A copy of the election
also will be furnished to the person for whom the services were performed. 
Additionally, the undersigned will include a copy of the election with his or
her income tax return for the taxable year in which the property is
transferred.  The undersigned is the person performing the services in
connection with which the property was transferred.

 

 

Dated:

 

 

 

 

 

Signature of Taxpayer

 

B-2

--------------------------------------------------------------------------------


 

Instructions for Section 83(b) Election Form

 

1.                                    The form must be filed with the Internal
Revenue Service Center (or other IRS office) at which the Taxpayer files his or
her federal income tax return and with the Company, in each case no later than
the 30th day after the date of grant set forth on the Notice of Restricted Share
Award to which this Section 83(b) Election Form is attached as Exhibit B.

 

2.                                    In addition, the Taxpayer must submit one
copy of the form with his or her federal income tax return for the year in which
the date of grant occurred.

 

3.                                    The Section 83(b) election, once made, is
irrevocable, unless the Internal Revenue Service consents to the revocation.

 

4.                                    The Taxpayer must sign the form.

 

B-3

--------------------------------------------------------------------------------